Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 1 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 1 of 19

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

SIGNIFY NORTH AMERICA CORPORATION
and SIGNIFY HOLDING B.V.

 

 

 

 

 

  
 

 

 

 

Plaintiffs,
vs. Civil Action No. 1:19-ev-02877-DLC
DELTA LIGHT (USA) LLC ISDC SDET v
and DELTA LIGHT N.V. oct ThE WT
Defendants. . Os OMECALLY PILED 1
ry AS nue “Fi emereeraees
VALS PILED Aa lao 1

 

PROPOSED] | STIPULATED PROTECTIVE ORDER

IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES HERETO
THROUGH THEIR RESPECTIVE COUNSEL OF RECORD, THAT: Each of the parties to this
action, Plaintiffs Signify North America Corporation and Signify Holding B.V. and Defendants
Delta Light (USA) LLC and Delta Light N.V., asserts that the parties to this action possess
information that one or more parties contends is confidential. The parties wish to ensure that
such confidential information shall not be made public, and that its confidentiality is maintained.
In addition, it is likely that the parties would seek information from nonparties that such
nonparties would consider confidential.

Accordingly, the following procedure shall be adopted for the protection of the parties’
and nonparties’ confidential information:

DEFINITIONS

I. CONFIDENTIAL INFORMATION means any document or thing, as defined by

Rule 34 of the Federal Rules of Civil Procedure (hereinafter collectively referred to as

“Documents”), and any other information considered in good faith by any party or nonparty

 

 
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 2 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 2 of 19

producing such Documents or information to be confidential because it contains or constitutes a
trade secret or other information considered by such producing party to be confidential, unless
and until such time as such information is found not to be confidential pursuant to the provisions
of this Stipulated Protective Order (“Ordet’’).

2, HIGHLY CONFIDENTIAL JNFORMATION means any CONFIDENTIAL
INFORMATION that the producing party believes in good faith constitutes proprietary financial
or technical data or commercially sensitive competitive information, including, but not limited
to, CONFIDENTIAL INFORMATION obtained from a nonparty pursuant to a current
Nondisclosure Agreement (NDA), CONFIDENTIAL INFORMATION relating to future
products not yet commercially released, strategic plans, marketing information, financial
information, consumer account or transaction information, and any other information the
disclosure of which is likely to cause harm to the competitive position of the producing party,
HIGHLY CONFIDENTIAL INFORMATION shall be for attorney’s eyes only, and distributed
in accordance with Paragraph 10.

DESIGNATION & MARKING OF INFORMATION

3. Each producing party may produce certain of its Documents for inspection by
counsel of record to a party to this action, or may produce and deliver Documents without prior
inspection, which may contain CONFIDENTIAL or HIGHLY CONFIDENTIAL
INFORMATION as well as non-confidential information. To protect any and all
CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION contained in Documents
produced for inspection before being marked as CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION, the inspecting party shall assume that all Documents
produced for inspection are HIGHLY CONFIDENTIAL INFORMATION of the producing
party and shall treat all such Documents as HIGHLY CONFIDENTIAL INFORMATION until

the producing party has had the opportunity to designate and mark them as “CONFIDENTIAL”
-2-

 

 
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 3 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 3 of 19

or “HIGHLY CONFIDENTIAL”, as required by paragraph 4, or for 30 calendar days, whichever
comes first. With respect to Documents produced and delivered by one party without inspection
by an opposing party, the producing party shall mark CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION as required by paragraph 4 before delivering them.

4, For any Document or other information that the producing party deems to be
CONEIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION, the producing party shail
prominently mark cach page of the Document or other information “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL” prior to delivering it to an opposing party. With respect to
Documents or other information produced in electronic form, the producing party shall mark
each page of each Document or other information “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL” as far as is practicable for the particular electronic format in which the
Document or other information is produced, All copies of Documents or other information
produced by any party, and any abstract, extract, excerpt, summary, memorandum, or other
paper embodying information designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL
INFORMATION pursuant to this Order, shal! be marked as required by this paragraph,

5. Whenever a deposition involves a disclosure of CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION, the following procedure shall be followed:

(a) At the request of the party whose CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION is disclosed, the reporter shall prominently
mark “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on cach page of the
transcript containing CONFIDENTIAL or HIGHLY CONFIDENTIAL
INFORMATION. Such request shall be made on the record whenever possible,
but any party may designate portions of the transcript as CONFIDENTIAL or
HIGHLY CONFIDENTIAL INFORMATION after transcription, provided that

written notice of the designation is provided to the opposing party within thirty
-3-
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 4 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 4 of 19

(b)

(c)

(d)

(30) calendar days after receipt of the transcript of the deposition by the
designating party.

At the designating party’s option, the reporter shall separate all portions of a
deposition transcript designated as CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION by the designating party during a deposition,
and bind such portions separately from the non-confidential portions of the
deposition transcript. The reporter shall prominently mark as “CONFIDENTIAL”
or “HIGHLY CONFIDENTIAL” the cover and each page of such separately
bound portions of the deposition transcript.

The dissemination of all separately bound deposition transcripts designated as
CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION, and. all

portions of transcripts designated as CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION, shall be limited to persons identified in

paragraphs 8, 9, and 10 hereof.

As a condition for allowing any former employee of a producing party to provide
CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION to the parties
in this action, the party obtaining the information shall treat all information
obtained from such former employee as CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION unless and until: 1) the information has been
or is obtained through other proper means such that it is not CONFIDENTIAL or
HIGHLY CONFIDENTIAL INFORMATION; 2) the former employing party
agrees that the information is not CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION; or 3) a court of competent jurisdiction
decides that the information is not CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION.
-4.
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 5 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 5 of 19

 

/ 6. The ‘Court's s - adoption of this Order does not ‘allow 2 a, party to file at any time

aterial marked CONFIDENTIAL or HIGHLY CONFIDENTIAL without separately filing a

i
i

otion to seal such material. Any party filing a motion to seal in this action shall only include |

the specific material that is designated © oinenri or HIGHLY CONRIDENAS

INFORMATION, and shali also file a es public version of the document inowhich only the !

specific material that is wal as CONFIDENTIAL or 947 eoNmDENTAL

INFORMATION is redacted the document. All Docume s, deposition transcripts (or

portions thereof), or gether information designated CONFIDENTIAL or HIGHLY -

“
ith or the contents disclosed in any’paper |

    
  

CONFIDENTIAL ORMATION that are include

   

NFIDENTIAL or HIGHLY CONFIDENTIAL |

a

VV The judge’s copy of any such
[INFORMATION must be prepared and” filed in the same manner

7. The partics shall meet and confer in advance of the deadline for submission of the
Joint Pretrial Order regarding a procedure for the use at trial of any document designated for
protection under this Order. Any agreed-upon procedure by the parties shall be included in the
Joint Pretrial Order. If the parties cannot reach agreement on a procedure, the parties shall set

forth their respective proposals in the Joint Pretrial Order.

ACCESS TO CONFIDENTIAL INFORMATION

8, All Documents, deposition transcripts (or portions thereof), or other information

designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION by a

-5-
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 6 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 6 of 19

producing party in this action shall be maintained according to this Order and used solely in
connection with this action, unless otherwise agreed by the producing party, and all such
confidentiality obligations herein shall survive the completion of the litigation. Nothing
contained in this Order, however, will affect or restrict the rights of any party with respect to its
own documents or information produced in this action. Nothing shall prevent the disclosure of
any Documents, deposition transcripts (or portions thereof), or other information designated
CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION (1) by the party who
designated the information CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION,
or (2) to any employee of such designating party, or (3) to any nonparty who authored such
information, or (4) to any nonparty who had previous knowledge of the specific
CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION, For purposes of this Order,
“previous knowledge” shall mean information which as to the recipient was, as a matter of
written record (i) already known to the nonparty from sources that owed no obligation of
confidentiality to the producing party, (ii) independently developed by the nonparty, (iii)
obtained from the producing party without having been designated as CONFIDENTIAL or
HIGHLY CONFIDENTIAL INFORMATION (subject to paragraphs 3 and 177 hereof), or (iv)
received by the nonparty after disclosure in this action from a third party having the right to
make such disclosure.
9, Access to CONFIDENTIAL INFORMATION shall be restricted to the following
persons:
(a) Outside counsel of record for a party and employees and vendors of such counsel
assigned by and necessary — in such counsel’s reasonable judgment — to assist

such counsel in the preparation and trial of this action;

 

 
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 7 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 7 of 19

(b) Court personnel, including stenographic reporters engaged in proceedings
incidental to the preparation for trial and/or trial of this action, including court
reporters and their transcribers, and videographers;

(c) Authors, addressees, and recipients of the specific CONFIDENTIAL
INFORMATION, and persons with previous knowledge of the specific
CONFIDENTIAL INFORMATION;

(d) Experts or consultants retained to assist the outside counsel of record, who are not
now and have no current plans to become employees of a party, and who agree in
writing to be bound by the terms of this Order. No such expert or consultant may
be given access to CONFIDENTIAL INFORMATION until the conditions set
forth in paragraph 11 are met;

(e) No more than four (4) internal company counsel for cach party at any one time,
provided that each such counsel is involved in the prosecution or defense of this
action and has the need to know such information in the prosecution or defense of
this action, and provided that each such counsel is not involved in competitive
decision-making (e.g., product design or pricing) of the company or patent
prosecution activities of the company. For avoidance of doubt, “patent
prosecution activities” include the following activities: the decision regarding
whether to file a patent application for invention, preparation of and/or
amendments to original, continuation, divisional, continuation-in-part, request for
continued examination, reissue, substitute, renewal or convention patent
applications, claim drafting, or the drafting of any such documents to be filed with

the United States Patent and Trademark Office or any foreign patent office, but

 

does not include representing a party in an inter partes review, a covered business

method review, a post grant review, a reissuc, a reissue protest, or an ex parte

-7-
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 8 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 8 of 19

(f)

(g)

10,

reexamination, including in connection with any claim amendments permitted
under such post-grant proceedings;

Any other person(s) designated by Order of the Court, after notice to all parties
herein;

Any other person(s) designated jointly by the parties.

Access to HIGHLY CONFIDENTIAL INFORMATION shall be restricted to the

following persons:

(a)

(b)

(c)

(d)

(e)

Outside counsel of record for a party and employees and vendors of such counsel
assigned by and necessary — in such counsel’s reasonable judgment — to assist
such counsel in the preparation and trial of this action;

Court personnel, including stenographic reporters engaged in proceedings
incidental to the preparation for trial and/or trial of this action, including court
reporters and their transcribers, and videographers;

Authors, addressees, and recipients of the specific HIGHLY CONFIDENTIAL
INFORMATION, and persons with previous knowledge of the specific HIGHLY
CONFIDENTIAL INFORMATION,

Experts or consultants retained to assist the outside counsel of record, who are not
now and have no current plans to become employees of a party, and who agree in
writing to be bound by the terms of this Order. No such expert or consultant may
be given access to HIGHLY CONFIDENTIAL INFORMATION until the
conditions set forth in paragraph I! are met;

No more than four (4) internal company counsel for each party at any one time,
provided that each such counsel is involved in the prosecution or defense of this
action and has the need to know such information in the prosecution or defense of

this action, and provided that each such counsel is not involved in competitive

-8-
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 9 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 9 of 19

(f)

(g)

Il.

decision-making (¢.g., product design or pricing) of the company or patent
prosecution activities of the company as described in paragraph 9(e);

Any other person(s) designated by Order of the Court, after notice to all parties
herein;

Any other person(s) designated jointly by the parties.

No CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION of an

opposing party may be disclosed to any person under paragraphs 9(f)-(g), 10(d), or 10(f)-(g) of

this Order until each of the following preconditions is met:

(a)
(b)
(c)

The proposed person shall be provided with a copy of this Order;

The proposed person shall be advised that he/she is bound by this Order; and

The proposed person shall sign a document in the form of EXHIBIT A to this
Order. If the person to which a party wishes to disclose CONFIDENTIAL
INFORMATION of an opposing party is a legal entity, EXHIBIT A must be
signed by a person authorized to bind such entity, and such person, by signing
EXHIBIT A, agrees and promises to advise its personnel of the obligations

imposed by this Order and their obligation to comply with such obligations.

(d) The party obtaining EXHIBIT A must serve it on all other parties at least five (5)

business days before the first disclosure of documents designated for protection
under this Order to an expert or consultant (or a member of the staff for cither of
the foregoing). The party proposing to make the disclosure must serve the
producing party with a written identification of the expert or consultant and a
copy of his or her curriculum vitae. If the producing party has good cause to
object to the disclosure (which does not include challenging the qualifications of
the expert or consultant), it must serve the party proposing to make the disclosure

with a written objection within five (5) business days after service of the

-9.
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 10 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 10 of 19

identification. Unless the parties resolve the dispute within five (5) business days

after service of the objection, the producting party must move the Court promptly

for a ruling and the documents designated for protection under this Order may not

be disclosed to the expert or consultant without the Court’s approval.
CHALLENGES TO CONFIDENTIAL DESIGNATIONS

12. The receipt by a party of information designated CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION by a producing party shall not be construed as an agreement
by the receiving party that such information is in fact confidential to the producing party, and
shall not operate as a waiver of the receiving party’s right to challenge any such designation.

13. In the event of any dispute with respect to the propriety or correctness of the
designation of CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION, the parties
shall attempt to resolve the dispute by negotiation. If such negotiations fail, either party may
move for an appropriate order. The information shall be treated as designated by the producing
patty until the dispute is resolved, either by an express written agreement between the parties or
by order of the Court,

14. No party shall be obligated to challenge the propriety or correctness of the other
party’s designation of information as CONFIDENTIAL or HIGHLY CONFIDENTIAL
INFORMATION, and a failure to do so shall not preclude a subsequent challenge to such
designation. The burden of proof with respect to the propriety or correctness of the designation
of information as CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION shall rest
upon the designating party, except that the burden of proving the exceptions set forth in
paragraph 16 shall rest on the party asserting such exceptions.

15. Applications to the Court for an order relating to any documents designated for
protection under this Order shall be made in accordance with the procedures set forth in the

presiding judge’s standing orders or other relevant orders. Nothing in this Order or any action or

-10-
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 11 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 11 of 19

agreement of a party under this Order limits the Court’s power to make any orders that may be
appropriate with respect to the use and disclosureof any documents produced or used in
discovery or at trial.
EXCEPTIONS TO CONFIDENTIALITY
16. | Any Documents, deposition transcripts (or portions thereof) , or other information
bearing a CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION designation may
be declared non-confidential (and therefore not subject to this Order) by the Court, upon motion
of a party, to the extent that the moving party proves to the Court’s satisfaction that such
Documents, deposition transcripts (or portions thereof) , or other information contain:
(a) information which at the time of disclosure was available to the public;
(b) information which after disclosure to the receiving party in this action becomes
available to the public through no act or failure to act by or on behalf of the
receiving party, including the persons identified in paragraphs 9-10,
(c} information which as to the receiving party (including the persons identified in
paragraphs 9-10 hereof) was as a matter of written record (i) already known to the

receiving party from sources that owed no obligation of confidentiality to the

 

producing party, (ii) independently developed by the receiving party, (iii)
obtained from the producing party without having been designated as
CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION (subject to
paragraphs 3 and 17 hereof), or (iv) received after disclosure in this action from a
third party having the right to make such disclosure; or

(d) information that is not a trade secret, or otherwise confidential, under governing

law.

-ll-

 
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 12 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 12 of 19

SUBSEQUENT DESIGNATION

17. If a producing party produces any Document or other information, or provides
any deposition testimony, containing information that it deems CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION without marking such information as “CONFIDENTIAL”
or “HIGHLY CONFIDENTIAL,” the producing or providing party shall promptly upon
discovery of such disclosure inform the receiving party in writing. Upon receiving such notice,
the receiving party shall treat the information as CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION until the parties either agree that such information need not
be treated as CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION, or until the
Court rules that such information is not CONFIDENTIAL or HIGHLY CONFIDENTIAL
INFORMATION. To the extent that such Document, deposition transcript (or portions thereof) ,
or other information were disclosed to persons other than persons described in paragraphs 9-10
hereof, the receiving party shall make reasonable efforts to retrieve the information promptly
from such persons and to avoid any further disclosure to such persons.

INADVERTENT PRODUCTION OR DISCLOSURE

18. If, in connection with this litigation, a party inadvertently discloses information
subject to a claim of attorney-client privilege, attorney work product protection, or other
privilege or immunity (“Inadvertently Disclosed Information”), such disclosure shail not
constitute or be deemed a waiver or forfeiture, in whole or in party, of any claim of privilege,
work product protection or other immunity with respect to the Inadvertently Disclosed
Information and its subject matter.

19, Ifa disclosing party makes a claim of inadvertent disclosure, the receiving party
shall, within five (5) business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that ali such information has been returned or

destroyed.
-12-

 

 
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 13 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 13 of 19

20. Within five (5) business days of the notification that such Inadvertently Disclosed
Information has been returned or destroyed, the disclosing party shall produce a privilege log
with respect to the Inadvertently Disclosed Information.

21, The receiving party may move the Court for an Order compelling production of
the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not
assert as a ground for entering such an Order the fact or circumstances of the inadvertent
production.

22. The disclosing party retains the burden of establishing the privileged or protected
nature of any Inadvertently Disclosed Information, Nothing in this Order shall limit the right of
any party to request an in camera review of the Inadvertently Disclosed Information.

23. Inadvertent production or disclosure of any document or information, including
any document or informaion without a designation of CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION shall be governed by Fed. R. Evid. 502.

24, Each person receiving material designated CONFIDENTIAL or HIGHLY
CONFIDENTIAL shall! exercise due and proper care in connection with the storage, custody, use
and dissemination of such information to avoid any intention al or inadvertent disclosure to
persons to whom disclosure is not permitted under this Order. In the event of disclosure of
materia! designated CONFIDENTIAL or HIGHLY CONFIDENTIAL to any person not
authorized to such access under this Order, the receiving party responsivle for having made such
disclosure, and each party with knowledge thereof, shall immediately inform counsel for the
producing party whose material has been disclosed of all known relevant information concerning
the nature and circumstances of the disclosure. The receiving party responsible for improperly
disclosing such material shall also promptly take all reasonable measures to retrieve the
improperly disclosed material and to ensure that no further or greater unauthorized disclosure or

use thereof is made.

-13-

 

 
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 14 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 14 of 19

POST-LITIGATION OBLIGATIONS

25. Within thirty (30) calendar days after the completion of the litigation and all
appeals, the receiving party shall return or destroy all Documents, deposition transcripts (or
portions thereof), and other information received from a producing party and marked
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” and all copies, abstracts, extracts,
excerpts, and summaries thereof, except that counsel for each party may retain (a) one copy of all
such Documents not marked HIGHLY CONFIDENTIAL, deposition transcripts (or portions
thereof), and other information, and (b) all such Documents not marked HIGHLY
CONFIDENTIAL, deposition transcripts (or portions thereof), and other information

incorporated into counsel’s working files.

26. Unless otherwise agreed or ordered, this Order shall remain in force after
dismissal or entry of final judgment not subject to further appeal.

27. After dismissal or entry of final judgment not subject to further appeal, the Clerk
may elect to return to counsel for the parties or, after notice, destroy documents filed or offered
at trial under seal or otherwise restricted by the Court as to disclosure.

OTHER

28. Nothing in this Order shall preclude any party from seeking and obtaining, by
motion to the Court, additional protection with respect to the confidentiality or non-
confidentiality of Documents, deposition transcripts (or portions thereof), or other information,
or relief from this Order with respect to particular Documents, deposition transcripts (or portions
thereof), or other information designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL
INFORMATION hereunder,

29. Nothing in this Order, and no CONFIDENTIAL or HIGHLY CONFIDENTIAL
INFORMATION designation, shall prevent counsel from advising their respective clients in any

way relating to this action, provided that counsel does not disclose to its client any information

-14-
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 15 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 15 of 19

designated by the producing party as CONFIDENTIAL or HIGHLY CONFIDENTIAL
INFORMATION.

30. Third parties producing documents or providing testimony in the course of this
action also may designate material or documents as CONFIDENTIAL or HIGHLY
CONFIDENTIAL INFORMATION, subject to the same protections and constraints as the
patties to this action. A copy of this Order shall be served along with any subpoena served in
connection with this action. A third party’s use of this Order, however, does not entitle that third
party to access any material or documents producted by any party in this case.

31. This Order shall be subject to modification by the Court on its own motion or on
motion of a party or any other person with standing concerning the subject matter. Motions to
modify this Order shall be served and filed under the Local Rules and the presiding judge’s
standing orders or other relevant orders.

32. This Order is entered based on the representations and agreements of the parties
and for the purpose of facilitating discovery. Nothing herein shall be construed or presented as a
judicial determination that any documents designated for protection under this Order are entitled
to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such
time as the Court may rule on a specific document or issue.

33. This Order shall take effect when entered and shall be binding upon all counsel
and their law firms, the parties, and persons made subject to this Order by its terms.

34, This Court will retain jurisdiction over all persons subject to this Order to the
extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

-15-
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 16 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 16 of 19

NOW THEREFORE, the parties hereby stipulate, agree, and request that this Court enter

an order requiring that the procedures set forth above shall be adopted for the protection of the

parties’ respective CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION,

Dated: September 6, 2019
STIPULATED and AGREED to by:
/siJeremy P. Oczek

Jeremy P. Oczek (01975)

Sharon M. Porcellio (SP1020)

BOND, SCHOENECK & KING, PLLC
200 Delaware Avenue

Buffalo, New York 14202

Telephone: (716) 416-7000

Email: jpoczek@bsk,com

George R. McGuire (GM0272)
Jonathan L. Gray (pro hac vice)
BOND, SCHOENECK & KING, PLLC
One Lincoln Center

Syracuse, New York 13202

Telephone: (315) 218-8500

Email: gmceguire@bsk.com

Email: jlgray@bsk.com

COUNSEL FOR PLAINTIFFS

Signify North America Corporation and
Signify Holding BV.

fle MN

Sept 4, %0r4

/s/ Arthur P. Licyeiewicz (with permission)

Arthur P. Licygiewicz (pro hace vice)
THOMPSON HINE LLP

3900 Key Center

127 Public Square

Cleveland, OH 44114

Telephone: (216) 566-5500
Art.Licygiewicz@ThompsonHine.com

Stephen J. Butler (pro hac vice)
THOMPSON HINE LLP

312 Walnut Street

14th Floor

Cincinnati, Ohio 45202
Telephone: (513) 352-6700

Steve Butler@ThompsonHine.com

Jeffrey C. Metzcar (pro hac vice)
THOMPSON HINE LLP
Discovery Place

10050 Innovation Drive

Suite 400

Dayton, Ohio 45342

Telephone: (937) 443-6600

Jeff. Metzcar@ThompsonHine.com

Emily J. Mathieu

THOMPSON HINE LLP

335 Madison Avenue

12th Floor

New York, New York 10017
Telephone: (212) 344-5680
Facsimile: (212) 344-6101
Emily.Mathieu@ThompsonHine.com

COUNSEL FOR DEFENDANTS
Delta Light (USA) LLC and Delta Light NV.

-[6-
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 17 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 17 of 19

ORDER

SO ORDERED.

Dated: , 2019

 

HON. DENISE COTE
U.S. DISTRICT COURT JUDGE

 

-17-
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 18 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 18 of 19

EXHIBIT A

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

SIGNIFY NORTH AMERICA CORPORATION
and SIGNIFY HOLDING B.V.

DELTA LIGHT (USA) LLC
and DELTA LIGHT N.Y.

Plaintiffs,

V3. Civil Action No. 1:19-cv-02877-DLC

Defendants.

 

 

AGREEMENT TO ABIDE BY STIPULATED PROTECTIVE ORDER

 

 

, declare that:

 

 

 

 

 

STATE OF
COUNTY OF
I,
l. My address is
2, My present employer is
3. My present occupation or job description is
4, lama citizen of
5.

I have been provided a copy of the Stipulated Protective Order regarding

CONFIDENTIAL INFORMATION and HIGHLY CONFIDENTIAL INFORMATION in this

case signed by counsel for the litigants and/or by Judge Cote of the United States District Court

for the Sourthern District of New York,

6.
7.

I have carefully read and understand the provisions of the Protective Order.

I will comply with all of the provisions of the Protective Order.

-18-

 

 

 

 
Case 1:19-cv-02877-DLC Document 37 Filed 09/09/19 Page 19 of 19
Case 1:19-cv-02877-DLC Document 35 Filed 09/06/19 Page 19 of 19

8. I will hold in confidence and not disclose to anyone not authorized under the
Protective Order any documents or other materials containing CONFIDENTIAL
INFORMATION and HIGHLY CONFIDENTIAL INFORMATION, as well as any abstracts,
extracts, excerpts, and summaries thereof containing CONFIDENTIAL INFORMATION and
HIGHLY CONFIDENTIAL INFORMATION, prepared by or disclosed to me.

9. Upon request, I will return to counsel for the party from which I receive, or by
whom I am designated, employed, or retained, all documents or other materials in my possession
containing CONFIDENTIAL INFORMATION and HIGHLY CONFIDENTIAL
INFORMATION, as well as all abstracts, extracts, excerpts, and summaries thereof, and copies
thereof.

10. | hereby submit to the jurisdiction of this Court for the purpose of enforcement of
the Protective Order in this case, as to which this undertaking is an integral part.

11, certify under penalty of perjury that the foregoing is true and correct.

Executed on

 

 

Signature

-19-

 

 
